DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “articulation mechanism”, “rotation mechanism”, “articulation control” in claims 2-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 

	
	1) Regarding Claims 2, 9-10 and 16, in the limitations “being actuated”, “being in mechanical cooperation”, “being …rotatable/actuatable”, the term “being” makes the scope of the limitations unclear as to whether they refer to actions, intended uses, or structural configurations. See MPEP 2173.05 (p).II. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential. 
	2) Regarding Claim 9, it is not clear where the preamble ends and the body of the claim begins. The first line of the claim ends in “comprising;” (emphasis added), 
	3) Regarding Claims 16 and 18-19, it is unclear whether the “wherein” clauses refer to actions, intended uses, or otherwise optional limitations. This is because the entire clause is directed to an act of “actuation” or “translation” rather than a configuration of the device.  See MPEP 2173.05 (g) and (p).II, 2111.04, 2103. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.  Functional limitations can be clearly recited in the form “Structure A configured to perform X”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by WO 2008/045333 by Viola.

Regarding Claim 2, Viola discloses a surgical instrument (abstract), comprising: 
a handle assembly (Fig. 127, 133: handle 4204/5202); 

an end effector disposed in mechanical cooperation with a distal portion of the elongated shaft, the end effector defining a second longitudinal axis and including a pair of jaw members (Fig. 13, 133: end effector 200 with jaws 230/232);
a rotation mechanism disposed in mechanical cooperation with the handle assembly and configured to rotate the pair of jaw members of the end effector about the second longitudinal axis by a rotation of at least a portion of the rotation mechanism about the first longitudinal axis relative to the handle assembly (par. 507, 522: the disclosed handle assembly and thus mechanisms therein are connected to “any of the end effectors” disclosed in Viola, e.g. the ones in Fig. 10, 17, 27-28, 30, or 51; As seen in Fig. 17, 27-28, 30, 51 and as disclosed in par. 67, 76, 323, 326-327, 340, 349, 377, in each one of these end effectors the rotation of actuation shaft and rod 236/237 (for Fig. 13) causes the rotation of the jaws relative to the handle; the control knob/trigger for said rotation is associated with the handle, see par. 86, 128, 440, 442, 491, 452-453, as both knob 4310/5310/2310 and trigger 4204/3204 can rotate the respective actuation shaft and rod that has been disclosed to cause the rotation of the jaws relative to the handle);
an articulation mechanism disposed in mechanical cooperation with the handle assembly and configured to move the end effector from a first position where the first longitudinal axis is aligned with the second longitudinal axis to a second position where the second longitudinal axis is displaced from the first longitudinal axis, the articulation mechanism including (par. 527-528, 498-502, and Fig. 127, 133, 114, 115, 117-118 and 86-90: mechanism to articulate end effector (par. 498) comprising a wheel/knob (e.g. 
a first articulation control disposed in mechanical cooperation with the handle assembly (any element in the mechanism, e.g. knob 4272a/5272a of Fig. 127, 133);
a second articulation control disposed in mechanical cooperation with the handle assembly, the first articulation control and the second articulation control being capable of being independently actuatable with respect to each other (Fig. 127, 133: knobs 4272a/5272a and 4272b/5272b; pars. 526-528: knob 5272a is configured to cause actuation along the "A" axis, while knob 5272b is configured to cause actuation along the "B" axis)
a first cable, a distal portion of the first cable being in mechanical cooperation with the end effector, a proximal portion of the first cable being in mechanical cooperation with the first articulation control (Fig. 117-118: 3284a);
a second cable, a distal portion of the second cable being in mechanical cooperation with the end effector (Fig. 117-118: 3284b);
a third cable, a distal portion of the third cable being in mechanical cooperation with the end effector (par. 526 and Fig. 133, 135: the same push/pull mechanism applied to the first set of cables is applied to a second set of cables using a duplicate pair of racks 5280a/5280b);
a fourth cable, a distal portion of the fourth cable being in mechanical cooperation with the end effector (par. 526 and Fig. 127, 133, 135: the same push/pull mechanism 
wherein the first articulation control is capable of being actuated in a first direction to cause the first cable to move distally with respect to the handle assembly and to cause the second cable to move proximally with respect to the handle assembly, and wherein the second articulation control is capable of being actuated in a second direction to cause the third cable to move distally with respect to the handle assembly and to cause the fourth cable to move proximally with respect to the handle assembly (Viola discloses the capability of the surgical device to perform these functions in par. 526-528 and Fig. 117-118, 127, 133, 135, as noted above).
Regarding Claim 3, Viola teaches the surgical instrument according to claim 2, wherein the rotation mechanism is configured to rotate the elongated shaft about the first longitudinal axis and relative to the handle assembly (the elongated shaft of Claim 2 is also met by the rotation shaft 236/237 of Fig. 13, the shaft 310 of Fig. 17 and 30, and the shaft 842b of Fig. 61, and all of these rotate as part of a rotation mechanism that rotates the end effector, see par. 67, 76, 323, 326-327, 340, 349, 377, 397).
Regarding Claim 4, Viola teaches the surgical instrument according to claim 2, wherein the rotation mechanism is configured to rotate the first cable and the second cable about the first longitudinal axis (as discussed in Claim 3, rotating shaft 236, 310, 842b and rotating the end effector would also rotate the cable attached to the end effector).  
Regarding Claim 5, Viola teaches the surgical instrument according to claim 2, further including a first disc, a second disc, and a link mechanism, wherein proximal 
Regarding Claim 6, Viola teaches the surgical instrument according to claim 2, wherein the articulation mechanism further includes a first disc, a second disc, and a first slider, the second disc disposed in mechanical cooperation with the first articulation control and the first slider disposed in mechanical cooperation with the second disc such that actuation of the first articulation control causes longitudinal translation of the first slider, which causes longitudinal translation of the first cable and the second cable (e.g. Fig. 133: discs 5272a/5272b and sliders collectively shown as 4270 in Fig. 128 that pull and push the cables as shown in Fig. 117-118).
Regarding Claim 7, Viola teaches the surgical instrument according to claim 2, wherein the second position of the end effector remains unchanged in response to actuation of the rotation mechanism (as shown in Fig. 17, the angle of  deflection around B, ie. “second position”, is not affected by rotations about A or about C).  
Regarding Claim 8, Viola teaches the surgical instrument according to claim 2, wherein the first articulation control includes a first wheel, the second articulation control includes a second wheel, and each of the first and second wheels is selectively and independently rotatable about a rotation axis which is disposed perpendicularly to the first 

	Regarding Claim 9, Viola discloses a surgical instrument comprising (abstract); 
	a handle assembly (Fig. 127, 133: handle 4204/5202); 
an elongated shaft extending distally from the handle assembly and defining a first longitudinal axis (Fig. 133: 5100);
	an end effector disposed in mechanical cooperation with a distal portion of the elongated shaft, the end effector defining a second longitudinal axis (Fig. 13, 133: end effector 200 with jaws 230/232); 
a rotation mechanism disposed in mechanical cooperation with the handle assembly and configured to rotate the end effector about the second longitudinal axis by a rotation of at least a portion of the rotation mechanism about the first longitudinal axis relative to the handle assembly (par. 507, 522: the disclosed handle assembly and thus mechanisms therein are connected to “any of the end effectors” disclosed in Viola, e.g. the ones in Fig. 10, 17, 27-28, 30, or 51; As seen in Fig. 17, 27-28, 30, 51 and as disclosed in par. 67, 76, 323, 326-327, 340, 349, 377, in each one of these end effectors the rotation of actuation shaft and rod 236/237 (for Fig. 13) causes the rotation of the jaws relative to the handle; the control knob/trigger for said rotation is associated with the handle, see par. 86, 128, 440, 442, 491, 452-453, as both knob 4310/5310/2310 and trigger 4204/3204 can rotate the respective actuation shaft and rod that has been disclosed to cause the rotation of the jaws relative to the handle);

	a first articulation control disposed in mechanical cooperation with the handle assembly (any element in the mechanism, e.g. knob 4272a/5272a of Fig. 127, 133);
a second articulation control disposed in mechanical cooperation with the handle assembly, the first articulation control and the second articulation control being capable of being independently actuatable with respect to each other (Fig. 127, 133: knobs 4272a/5272a and 4272b/5272b; pars. 526-528: knob 5272a is configured to cause actuation along the "A" axis, while knob 5272b is configured to cause actuation along the "B" axis);
a first cable, a distal portion of the first cable being in mechanical cooperation with the end effector (Fig. 117-118: 3284a);
a second cable, a distal portion of the second cable being in mechanical cooperation with the end effector (Fig. 117-118: 3284b);
wherein the first articulation control is capable of being actuated in a first direction to cause the first cable to move distally with respect to the handle assembly, and wherein 
	Regarding Claim 10, Viola teaches the surgical instrument according to claim 9, wherein a proximal portion of the first cable is coupled to a first disc, the first disc being rotatable about the first longitudinal axis and relative to the handle assembly (e.g. Fig. 127,135: any of discs 5273a/5273b/5274a/5274b and links 5284a/5284b, all of which can be rotated around the first axis, if one rotates the handle around the shaft. In addition, the disc are also rotatable relative to the handle, thus satisfying both “rotatable about the first longitudinal axis” and “rotatable…relative to the handle”, which need not be done at the same time; Also note that “coupled” does not require direct coupling, and all parts of the handpiece are coupled together. Thus, any disc capable of being rotated about the first axis and relative to the handle, reads on the claim. Example discs are 2300 of Fig. 74, 4310 of Fig. 130 or any of the washers/discs of Fig. 130/136).  
	Regarding Claim 11, Viola as modified in Claim 9 teaches the surgical instrument according to claim 10, wherein the first disc is rotatable about a second disc (e.g. Fig. 127,135: disc pairs 5274a and 5273a, or 5273b and 5274b, or 5273a and 5273b are rotatable relative to each other).
	Regarding Claim 12, Viola teaches the surgical instrument according to claim 10, wherein the first disc is rotatable with respect to a second disc and at least a portion of the first disc is disposed at the same longitudinal position along the first longitudinal axis as at least a portion of the second disc (e.g. Fig. 127,135: disc pairs 5274a and 5273a, 
	Regarding Claim 13, Viola teaches the surgical instrument according to claim 12, wherein the second disc is rotationally fixed about the first longitudinal axis with respect to the handle assembly (any of the discs discussed in Claim 12, can be taken as “rotationally fixed about the first longitudinal axis with respect to the handle assembly” depending on intended use, e.g. if one fixes the movement of the handle in all directions).  
	Regarding Claim 14, Viola teaches the surgical instrument according to claim 12, wherein the second disc defines a passageway between the handle assembly and the elongated shaft (any of the discs discussed in Claim 12, as the non-structural mentally definable passageway reads on any opening in any direction at any point in the device).
	Regarding Claim 15, Viola teaches the surgical instrument according to claim 12, further including a link mechanism connecting the first articulation control to the second disc (e.g. Fig. 127,135: any of discs 5273a/5273b/5274a/5274b and links 5284a/5284b).
	Regarding Claim 16, Viola discloses an articulation mechanism for use with a surgical instrument (as discussed in Claim 2), the articulation mechanism comprising: 
	a first articulation control (any element in the mechanism, e.g. knob 4272a/5272a of Fig. 127, 133);  6Appl. No. 16/571,066 Preliminary Amendment dated September 19, 2019 Attorney Docket No.: H-US-02709US01DIV(203-7598CONDIV) 
a second articulation control being independently actuatable with respect to the first articulation control (Fig. 127, 133: knobs 4272a/5272a and 4272b/5272b; pars. 526-528: knob 5272a is configured to cause actuation along the "A" axis, while knob 5272b is configured to cause actuation along the "B" axis); 

	a second cable disposed in mechanical cooperation with the first articulation control  (Fig. 117-118: 3284b); 
	a third cable disposed in mechanical cooperation with the second articulation control (par. 526 and Fig. 133, 135: the same push/pull mechanism applied to the first set of cables is applied to a second set of cables using a duplicate pair of racks 5280a/5280b); and 
	a fourth cable disposed in mechanical cooperation with the second articulation control (par. 526 and Fig. 127, 133, 135: the same push/pull mechanism applied to the first set of cables is applied to a second set of cables using a duplicate pair of racks 5280a/5280b); 
	wherein actuation of the first articulation control in a first direction causes the first cable to move distally with respect to a portion of the first articulation control and causes the second cable to move proximally with respect to the portion of the first articulation control, and wherein actuation of the second articulation control in a second direction causes the third cable to move distally with respect to a portion of the second articulation control and causes the fourth cable to move proximally with respect to the portion of the second articulation control  (Viola discloses the capability of the surgical device to perform these functions in par. 526-528 and Fig. 117-118, 127, 133, 135, as noted above).  
	Regarding Claim 17, Viola teaches the articulation mechanism according to claim 16, further having a disc and a slider, the disc disposed in mechanical cooperation with 
	Regarding Claim 18, Viola teaches the articulation articulation mechanism according to claim 17, wherein actuation of the first articulation control causes longitudinal translation of the slider (this limitation is drawn purely to an unclear intended use or action, rather than limiting the structure of the claim; Nevertheless, Viola discloses that the articulation mechanism involves translation of the slider, e.g. as shown in Fig. 88-89).  
	Regarding Claim 19, Viola teaches the articulation articulation mechanism according to claim 18, wherein longitudinal translation of the slider causes longitudinal translation of the first cable and the second cable (this limitation is drawn purely to an unclear intended use or action, rather than limiting the structure of the claim; Nevertheless, Viola discloses that the articulation mechanism involves translation of the slider, e.g. as shown in Fig. 88-89).  
	Regarding Claim 20, Viola teaches the articulation articulation mechanism according to claim 16, wherein the first articulation control includes a first wheel, the second articulation control includes a second wheel, and each of the first and second wheels is selectively and independently rotatable about a rotation axis (e.g. Fig. 128: independently rotatable wheels 4272a/4272b).  
	Regarding Claim 21, Viola teaches the articulation articulation mechanism according to claim 20, wherein the rotation axis is perpendicular to an axis defined by the first cable (e.g. Fig. 128: independently rotatable wheels 4272a/4272b translate 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,448,964 B2 in view of Viola. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 discloses all limitations of Claims 2, 9 and 16, except for the cables and controls of the articulation mechanism. However, as noted in the 102 discussion above, Viola teaches such articulation controls and cables (par. 527-528, 498-502, and Fig. 127, 133, 114, 115, 117-118 and 86-90: mechanism to articulate end effector (par. 498) comprising a wheel/knob (e.g. 4272/5272) and a sliding mechanism as shown in Fig. 117-118 to pull one wire while slacking the other; Fig. 127, 133 show a dual actuation mechanism comprising knob controls 4272a/5272a and 4272b/5272b). Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate cables and controls as taught by Viola in a device according to the .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANOLIS PAHAKIS/Examiner, Art Unit 3792